— Appeal by the defendant from three judgments of the Supreme Court, Queens County (O’Dwyer, J.), all rendered April 17, 1986, convicting him of robbery in the first degree and robbery in the second degree under indictment No. 4623/85, robbery in the second degree (three counts), criminal possession of stolen property in the first degree, criminal possession of stolen property in the second degree, criminal possession of stolen property in the third degree (two counts), possession of burglar’s tools, and unauthorized use of a vehicle in the third degree under indictment No. 4679/85; and violation of probation under superior court information No. 1858/85, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.